Citation Nr: 1135842	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-07 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for disk protrusion between L5 and S1 with lumbosacral radiculopathy prior to July 23, 2010.

2.  Entitlement to a disability rating in excess of 40 percent for disk protrusion between L5 and S1 with lumbosacral radiculopathy on or after July 23, 2010.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1993 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  That decision denied the Veteran's claim for an increased disability rating in excess of 20 percent for disk protrusion between L5 and S1 with lumbosacral radiculopathy.  A timely notice of disagreement was filed by the Veteran in October 2008.  The claims file was subsequently transferred to the RO in Buffalo, New York.  In March 2009, the Buffalo RO issued a statement of the case, which continued to deny an increased disability rating for the Veteran's spine disorder.  Later that month, the Veteran perfected his appeal by filing a VA Form 9.

In an August 2010 rating decision, the RO granted the Veteran an increased disability rating of 40 percent effective from July 23, 2010.  The 20 percent disability rating assigned for the period prior to July 23, 2010, was undisturbed by the new rating decision.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  In a September 2010 submission, the Veteran expressed his belief that the increased 40 percent disability rating should be effective from May 28, 2008, in view of the findings from a private MRI performed on that date, which reportedly revealed severe spine damage.

Additionally, the RO granted a separate disability rating of 20 percent for radiculopathy affecting the left lower extremity in the August 2010 rating decision, which was also effective from July 23, 2010.  Given the Veteran's contentions, he does not appear to take issue as to either the assigned disability rating or the effective date for the increased evaluation for the radicular symptoms in his left lower extremity.  As such, the Board will not consider that issue in its adjudication of this appeal.

FINDINGS OF FACT

1.  For the period prior to July, 23, 2010, the Veteran's disk protrusion between L5 and S1 with lumbosacral radiculopathy was manifested by thoracolumbar forward flexion to at least 80 degrees, extension to 20 degrees, lateral flexion to at least 20 degrees bilaterally, rotation to 40 degrees bilaterally, and combined thoracolumbar motion of at least 220 degrees; but was not productive of an abnormal gait, abnormal spine contour, vertebral fracture, or ankylosis of the spine.

2.  Beginning on July 23, 2010, the Veteran's disk protrusion between L5 and S1 with lumbosacral radiculopathy has been manifested by thoracolumbar forward flexion to 20 degrees, but has not been productive of ankylosis of the spine.

3.  The Veteran was not prescribed bed rest by any of his treating physicians at any time relevant to this appeal.



CONCLUSIONS OF LAW

1.  For the period prior to July 23, 2010, the criteria for a disability rating in excess of 20 percent for disk protrusion between L5 and S1 with lumbosacral radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242, 5243 (2010).

2.  For the period beginning on July 23, 2010, the criteria for a disability rating in excess of 40 percent for disk protrusion between L5 and S1 with lumbosacral radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, Diagnostic Codes 5235-5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, an April 2008 letter notified the Veteran of all of the information and evidence needed to substantiate his increased rating claim.  The letter specifically noted that he could submit medical evidence showing an increase in severity or lay statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The Veteran was also notified of the division of responsibilities in obtaining the evidence, and he was provided an explanation of how disability ratings and effective dates are determined.  See Dingess, 19 Vet. App. 473.  The Veteran's claim was subsequently adjudicated for the first time in an October 2008 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient and prior to the initial decision on the claim, VA's duty to notify in this case has been satisfied.
 
In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding records that are relevant to his claim.

In addition, the Veteran was afforded VA examinations in April 2008, December 2009, and July 2010 in connection with his claim for an increased evaluation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on a physical examination, and they fully address the rating criteria that are relevant to rating the disability in this case.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  

The Veteran and his representative have not contended that the VA examinations are inadequate for any reason.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis

A.  General Increased Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Veteran's claim in this case was received by VA in March 2008, the Board's relevant focus is upon the evidence concerning the severity of his disabilities from March 2007 to the present.

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).


B.  Disability Rating for the Period prior to July 23, 2010

The Veteran's lumbosacral spine disability has been assigned a 20 percent disability rating prior to July 23, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243. 

 Diagnostic Code 5243 provides criteria to be used in rating disabilities that result from intervertebral disc syndrome (IVDS).  Under that criteria, intervertebral disc syndrome is evaluated under either the general formula for rating diseases and injuries of the spine or under the formula for rating  based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The formula for rating intervertebral disc syndrome on the basis of incapacitating episodes provides that a 20 percent disability rating is awarded for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the previous 12 months.  A 40 percent evaluation is assigned where intervertebral disc syndrome has resulted in incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the previous 12 months.  A schedular maximum 60 percent evaluation is warranted when intervertebral disc syndrome has resulted incapacitating episodes having a total duration of at least six weeks during the previous 12 months.  Note 1, which follows the formula for rating intervertebral disc syndrome, expressly provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As discussed above, intervertebral disc syndrome may also be rated according to the General Rating Formula for Diseases and Injuries of the Spine (general spine formula) if doing so will result in a higher rating than an application of the formula discussed above.  The general spine formula provides the general criteria for rating various thoracolumbar spine disorders listed under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  Under this formula, a 20 percent rating is assigned where the evidence demonstrates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is in order where the evidence demonstrates forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.

For VA compensation purposes, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

The criteria under the general spine formula contemplate symptoms such as pain, stiffness, aching, etc. where such symptoms are shown in the record.  Thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  68 Fed. Reg. 51,455 (Aug. 27, 2003).  As discussed above, a separate disability rating has already been assigned for radiculopathy affecting the Veteran's left lower extremity, and neither the effective date for this additional rating nor the disability rating assigned is at issue in this appeal.

After a careful and through review of the evidence in the record, the Board finds that the Veteran is not entitled to a disability rating higher than 20 percent for the period before July 23, 2010, under the intervertebral disc syndrome formula.

In this regard, the Board notes that the Veteran reported in his April 2010 letter that he had been "incapacitated" for 34 days during the 2009 calendar year.  Nonetheless, none of the Veteran's private treatment records, which encompass treatment from December 2002 through January 2010, reflect that the Veteran was ever prescribed bed rest by any of his treating physicians.  An April 2008 VA examination report reflects that the Veteran was in fact diagnosed with intervertebral disc syndrome, but that the Veteran expressly denied being housebound or bedbound or being prescribed bed rest.  An August 2008 evaluation report from Dr. M.K.L. (initials used to protect the Veteran's privacy) reflects reported lumbosacral symptoms, but also does not reflect that the Veteran was ever prescribed bed rest.  Nor does it suggest that bed rest for the Veteran would be necessary.  In the absence of evidence showing that the Veteran experienced incapacitating episodes, as defined by the rating criteria (i.e., requiring bed rest prescribed by a physician and treatment by a physician), the Board does not find that a disability rating in excess of 20 percent is warranted under the intervertebral disc syndrome formula for the period prior to July 23, 2010.

Similarly, the Board finds that the evidence does not warrant a disability rating higher than 20 percent for the period prior to July 23, 2010, under the general spine formula.  In this regard, the evidence does not show that the Veteran's spine disability has resulted in forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Neither the private treatment records before July 23, 2010, nor the April 2008 VA examination report reflect any findings of abnormal spine contour or abnormal gait or station.

Repeated range of motion testing performed at the Veteran's April 2008 VA examination revealed forward flexion to 80 degrees with pain beginning at 75 degrees, extension to 20 degrees with pain beginning at 15 degrees, left and right side bend to 20 degrees with pain beginning from 15 degrees, and left and right rotation to 40 degrees without any reported pain.  The extent of the demonstrated motion correlates to a combined thoracolumbar range of motion of 220 degrees.  Repetitive flexion and extension of the lumbosacral spine did not reveal any further change due to pain, weakness, fatigability, or incoordination.

A private thoracolumbar examination by Dr. R.J., also performed in April 2008, revealed forward flexion to 90 degrees with pain, extension to 20 degrees with pain, and lateral flexion to 25 degrees bilaterally.  Range of motion for rotation to the right and left side are not reflected in the record.  Nonetheless, the extent of the thoracolumbar forward flexion shown by the Veteran is well in excess of 30 degrees, as required for a higher disability rating under the general spine formula.

Subsequent private treatment records through July 2010 do not indicate a limitation of flexion to 30 degrees or less.  Dr. M.K.L.'s August 2008 private report reflects that the Veteran showed "good range of motion of the lumbar spine," although specific range of motion findings are not expressed in the record.  A physical examination performed in December 2009 at Sheridan Drive Medical Group was indicative of limited range of motion of the spine in all directions.  Once again, however, specific range of motion findings are not expressed in that record.  Accordingly, the extent of the Veteran's motion at his private December 2009 examination, for the purpose of applying the general spine formula, cannot be ascertained. 

In addition, a December 2009 VA examination revealed forward flexion to 65 degrees, extension to 15 degrees, left and right side bend to 20 degrees, and left and right rotation to 30 degrees.  The examiner did not address DeLuca criteria because of the Veteran's pain and safety.

In view of the foregoing, the Board finds that, for the period prior to July 23, 2010, the Veteran had, at a minimum, thoracolumbar forward flexion to 65 degrees, extension to 15 degrees, lateral flexion to at least 20 degrees bilaterally, and  rotation to 30 degrees bilaterally.  The extent of the motion shown by the Veteran, in the absence of any evidence showing the presence of ankylosis, abnormal spine contour, or abnormal gait, correlates to the assignment of a 20 percent disability rating, and no more, under the general spine formula for the period prior to July 23, 2010.

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffered from a separate neurological disability distinct from his lumbar spine disability.  The medical evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.  The Veteran did tell the April 2008 VA examiner that he had low back radiating down to his left buttock and left knee.  However, as previously noted, the Veteran has already been granted service connection for radiculopathy of the left lower extremity, and he has not appealed the effect date of the grant for the increased evaluation in the August 2010 rating decision.

Moreover, the Veteran denied having bowel or bladder incontinence at the time of the April 2008 and December 2009 VA examinations.  Both examiners noted that the Veteran was able raise up on his tiptoes and heels, and his straight leg raises were 90 degrees bilaterally.  His sensation to light touch over both feet were grossly normal, and his bilateral knee and ankle reflexes were 2+.  Therefore, the Board concludes that the Veteran did not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. See Bierman, 6 Vet. App. at 129-132.

The Board recognizes that the evidence clearly demonstrates chronic and ongoing pain and stiffness, as reported by the Veteran in his various claims submissions and as documented in his treatment records.  An April 2008 letter from the Veteran's spouse attests to the Veteran's pain symptoms and resulting limitations, which include the Veteran's inability to participate in various physical activities.  Indeed, as noted above, pain was demonstrated during range of motion testing performed at his VA examinations.  Nonetheless, even with the Veteran's reported pain being taken into full consideration, the overall disability picture demonstrated at that examination is not commensurate to a limitation of thoracolumbar forward flexion to 30 degrees or less, given the extent of the motion produced by the Veteran.  There is no evidence that he had pain, excess fatigability, incoordination, and weakness that would result in symptomatology more closely approximating unfavorable ankylosis.   See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a. 

Overall, the evidence does not support a disability rating in excess of 20 percent for the Veteran's disk protrusion between L5 and S1 with lumbosacral radiculopathy for the period prior to July 23, 2010.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


C.  Disability Rating for the Period on or after July 23, 2010

Effective from July 23, 2010, the Veteran's disk protrusion between L5 and S1 with lumbosacral radiculopathy has been rated as being 40 percent disabling pursuant to the intervertebral disc syndrome formula under DC 5243.  The criteria under DC 5243 are discussed in full above.  The Board again observes that may also be rated under the general spine formula if doing so will result in a higher disability rating for the Veteran.  The criteria under the general spine formula are also discussed fully in the preceding section.

The only evidence that is relevant to the state of the Veteran's disability for the period beginning on July 23, 2010, is the Veteran's VA examination on that date.  After a review of the corresponding VA examination report, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent on or after July 23, 2010.

The July 2010 VA examination report documents complaints of ongoing and  severe back pain, incapacitating episodes that occurred at least two or three times a month, and minor flare-ups of his symptoms occurring several times a week and resulting in decreased spine motion.  Functionally, he reported that he was unable to sit, stand, or walk for prolonged periods of time and that he was required to change his position once every 10 to 15 minutes.  Occupationally, the Veteran indicated that he was still employed as an administrative supervisor in the local police department and that his back symptoms caused him to miss approximately two or three days of work per month.

On examination, the Veteran was noted to be walking with a limp, but he denied using any assistive devices.  He also denied undergoing any back surgery.  No significant deformity or abnormality of the spine was apparent to the examiner upon visual inspection.  Tenderness was noted on the paravertebral muscles of the spine.  During range of motion testing, the Veteran was able to produce thoracolumbar forward flexion to 20 degrees with pain beginning at 10 degrees, extension to 10 degrees with pain being reported throughout, right rotation to 20 degrees, left rotation to 10 degrees, right flexion to 20 degrees with pain being reported from 10 degrees, and left flexion to 10 degrees.  Repetitive motion tests could not be performed because the Veteran was unable to do any flexion or extension beyond the initial range of motion testing.  In addition to reviewing the Veteran's complete claims file, the examiner reviewed an August 2008 MRI report, which revealed advanced lumbar degenerative disc disease with spondylosis and modic type changes at the L5-S1 level.  The report, however, does not reflect any findings of spinal ankylosis.

The Board acknowledges the Veteran's reported medical history during the July 2010 VA examination that he experienced at least two or three incapacitating episodes per month.  However, there is no evidence in the record that the Veteran has been prescribed bed rest by his treating physician at any time relevant to this appeal.  Similarly, the July 2010VA examiner does not state that the Veteran's level of disability actually necessitated any periods of prescribed bed rest.  Under the circumstances, the Board finds that there is no basis for a disability rating in excess of 40 percent for the Veteran's lumbosacral disability under DC 5243 for the period beginning on July 23, 2010.

Similarly, the Veteran is not entitled to a disability rating in excess of 40 percent under the general spine formula for the period after July 23, 2010.  The limited thoracolumbar forward flexion shown by the Veteran at his July 2010 VA examination warrants a disability rating of 40 percent; however, no higher disability rating may be assigned under the general spine formula on the basis of loss of thoracolumbar motion alone.  Rather, in order for the Veteran to be awarded a disability rating higher than 40 percent under the general spine formula, the evidence must show the presence of spinal ankylosis.  

The evidence of record simply does not show the Veteran to have ankylosis of the lumbar spine.  In fact, the aforementioned range of findings do not demonstrate that the joint was immobile or fixed in place.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990).  In the absence of such evidence showing ankylosis, the Veteran is not entitled to a higher schedular disability rating for the period from July 23, 2010. 

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffered from a separate neurological disability distinct from his service-connected lumbar spine disability.  The medical evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.

The Board does acknowledge the Veteran's complaints of radiating pain and numbness in his left leg.  However, the Veteran is already separately service-connected for radiculopathy of the left lower extremity and assigned a 20 percent disability evaluation during this period of the appeal.  He has not appealed that disability evaluation.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Moreover, the July 2010 VA examination found the Veteran's deep tendon reflexes to be 1+, and he was only noted to have decreased sensation in the left lower extremity.  His strength in the lower extremities was 4/5 on the left and 5/5 on the right.  The Veteran also denied having any bowel or bladder complaints, as well as a history of neoplasia.  Therefore, the Board concludes that the Veteran did not suffer from additional neurological deficiency that is a manifestation of his service- connected lumbar spine disability so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and the August 2010 VA examiner commented that repetitive motion tests could not be performed because the Veteran was unable to do any flexion or extension beyond initial range of motion testing.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the assigned 40 percent disability evaluation under Diagnostic Codes 5243.  Indeed, the RO specifically considered the Veteran's pain in its grant of a 40 percent disability evaluation in the August 2010 rating decision.  

Moreover, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In this regard, the July 2010 VA examiner indicated that the Veteran still had forward flexion with pain at 10 to  20 degrees, extension with pain from zero to 10 degrees, right flexion with pain at 10 to 20 degrees, and left rotation and flexion with pain at 10 degrees.  There was no indication that the Veteran had any pain during right rotation.  Thus, even with pain, the Veteran still had range of motion, and his disability did not become productive of unfavorable ankylosis of the entire thoracolumbar spine warranting a 50 percent disability evaluation.  Therefore, the Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's lumbar spine disability on or after July 23, 2010.


D.  Further Staged Ratings

The Board has also considered whether further "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings in this case.


E.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."   The record does not show that the Veteran has required frequent hospitalizations for his lumbar spine disability, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Indeed, the Veteran has remained employed as an administrative supervisor for a police officer. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a disability rating in excess of 20 percent for disk protrusion between L5 and S1 with lumbosacral radiculopathy for the period prior to July 23, 2010, is denied.

Entitlement to a disability rating in excess of 40 percent for disk protrusion between L5 and S1 with lumbosacral radiculopathy for the period on or after July 23, 2010, is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


